The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 26, 2015

                                      No. 04-14-00908-CR

                                           Kit SHUM,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR1592
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
       Appellant’s brief is due June 1, 2015. Appellant has filed an unopposed motion for
extension of time, asking for an additional ninety days in which to file the brief. After reviewing
the motion, we GRANT the extension and ORDER appellant to file the brief on or before
August 31, 2015, which is ninety days from the original due date. We advise appellant,
however, that NO FURTHER EXTENSIONS OF TIME TO FILE THE BRIEF WILL BE
GRANTED ABSENT WRITTEN PROOF OF EXTRAORDINARY CIRCUMSTANCES.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court